Citation Nr: 0431760	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  02-15 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C., Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel




INTRODUCTION

The veteran had active service from August 1960 to August 
1968 and again from June 1969 to June 1987.  The veteran died 
in August 1998.  The appellant is the veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

This case was previously before the Board in April 2004 when 
it was referred to the VA Medical Center (VAMC) in Wilkes-
Barre, Pennsylvania for a medical expert opinion.  A medical 
expert was obtained in April 2004 and a copy of this opinion 
was sent to the appellant's representative.  In 
correspondence dated in August 2004 the appellant waived the 
right to have this case remanded back to the RO for review of 
the new medical opinion.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

2.  The veteran died in August 1998, and the death 
certificate lists the cause of death as probable acute 
myocardial infarction due to arteriosclerotic cardiovascular 
disease; at the time of death, service connection was not in 
effect for any disability.

3.  Arteriosclerotic cardiovascular disease or other heart 
disease was not present in service, was not manifested within 
one year of the veteran's discharge from service, and is not 
shown to be etiologically related to service.
CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not established.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 
(West 2002); 38 C.F.R. §§  3.303, 3.312 (2004).

2. Eligibility for Dependent's Educational Assistance is not 
established.  38 U.S.C.A. § 3500, et. seq. (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

By letter dated in September 2002, the RO advised the 
appellant of the enactment of the VCAA.  The appellant was 
advised that VA would make reasonable efforts to help her get 
the evidence necessary to substantiate her claim for service 
connection for the cause of her husband's death, but that she 
must provide enough information so that VA could request any 
relevant records.  The appellant was advised of the evidence 
received and was requested to provide authorization for the 
release of any additional private medical records.  The 
appellant was also asked to identify any additional 
information or evidence that she wanted VA to try and obtain.  

The September 2002 statement of the case (SOC) notified the 
appellant of the relevant laws and regulations and 
essentially advised her of the evidence necessary to 
substantiate her claim for service connection.  The September 
2002 SOC specifically set forth the regulations pertaining to 
VA's duty to assist, thus notifying the veteran of her and 
VA's respective obligations to obtain different types of 
evidence.  These documents also advised the appellant of the 
evidence of record, adjudicative actions taken, and of the 
reasons and bases for denial.  

The claims folder contains all private medical records as 
identified and authorized by the veteran, service medical 
records and personnel records.  The appellant has not 
identified any outstanding evidence to be obtained.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
June 24, 2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Analysis

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2004).

A veteran's death may be service connected if the death 
resulted from a disability incurred or aggravated in the line 
of duty in the active military, naval or air service.  38 
U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  The service-
connected disability may be either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. 
§ 3.312(c).

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if cardiovascular disease 
became manifest to a degree of 10 percent or more within one 
year from the date of the veteran's termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

In this case, the veteran died in August 1998.  The death 
certificate listed the cause of death as probable acute 
myocardial infarction due to arteriosclerotic cardiovascular 
disease.  At the time of his death, the veteran was not 
service connected for any disabilities.  The appellant argues 
that the veteran's service medical records contain early 
"markers" of heart disease.

There were no findings of cardiovascular disease in the 
service medical records and a VA examination in August 1987 
revealed a normal cardiovascular system.  

In support of the appellant's argument she submitted multiple 
statements from a Board certified heart specialist, Dr. 
Alvarez dated in March 2000, August 2000 and January 2001.  
Dr. Alvarez reviewed the veteran's service medical records 
and opined that the veteran had early "markers" of heart 
disease while in the service.  Dr. Alvarez based this opinion 
on the following data in the veteran's service medical 
records:  1) the veteran was referred for a cardiac consult 
for poor R-wave progression and aortic insufficiency; 2) 
complaints of and diagnosis of Dyspepsia (heartburn); and 3) 
reports of mixed hyperlipidemia with both hypertrigyceridemia 
and hyper cholesterolemia and a low HDL.  Dr. Alvarez 
concluded that the veteran's eventual death from a heart 
attack was at least as likely as not related to the heart 
problems he presented during service.

As was stated earlier, in April 2004 the Board referred this 
case to the VAMC in Wilkes-Barre, Pennsylvania for a medical 
expert opinion.  This opinion was dated in April 2004 and 
signed by a VA cardiologist.  In making this opinion, the VA 
cardiologist reviewed all of the veteran's available service 
medical records and the reports by Dr. Alvarez.  After 
reviewing all of the veteran's available service medical 
records, he concluded that there was no symptomatic or 
clinical onset of arteriosclerotic cardiovascular disease in 
the service for the following reasons:  "1) even though 
there was one EKG which showed poor R-wave progression, 
another EKG performed in 1987 did not reveal any evidence of 
heart disease or myocardial infarction; 2) on the basis of 
the EKG, even though there is no Doppler evidence according 
to the cardiologist's note from 1987, the left ventricle 
chamber size was normal, and there was no evidence of left 
ventricle dilatation, and the cardiologist did not agree that 
there was a diastolic murmur; and 3) the dyspepsia was 
thought to be secondary to gastric hyperacidity."  

The Board is charged with the duty to assess the credibility 
and weight to be given to the evidence.  Klekar v. West, 12 
Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  Indeed, the Court of Appeals for Veterans 
claims has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. App. 
482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Board finds that the statements by Dr. Alvarez have 
limited probative value.  He did not discuss all of the 
relevant available service medical records, specifically all 
of the EKG's and an echocardiogram, which showed a normal 
heart while in service.  The Board observes that the Court 
has held that medical opinions, which are speculative, 
general or inconclusive in nature, cannot support a claim. 
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  

The Board finds the VA cardiologist's medical opinion to have 
great evidentiary weight.  The Board finds that the VA 
physician is competent to render a medical opinion as to 
whether the veteran's coronary artery disease had begun 
developing while he was in the service.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. 
Brown, 10 Vet. App. 279, 284 (1997).  The VA cardiologist 
reviewed the veteran's medical records and claims folder, and 
discussed all relevant evidence regarding the veteran's heart 
while in service.  He also provided reasons and bases for the 
conclusion and pointed to the evidence which supported the 
conclusion.  In assessing such evidence, whether a physician 
provides a basis for his or her medical opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

The service medical records are negative for any clinical 
findings of arteriosclerotic cardiovascular disease and it 
was not manifested within the first post service year.  In 
conclusion, the Board finds that the weight of the evidence 
is against a finding that a service-connected disease or 
disability was the principal or contributory cause of the 
veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  
Therefore, the preponderance of the evidence is against the 
claim for entitlement to service connection for the cause of 
the veteran's death.  The benefit sought on appeal is denied.

In view of the denial of service connection for the cause of 
the veteran's death, there is no basis to grant Chapter 35 
benefits, since they are based on a favorable determination 
regarding the compensation status.  See 38 U.S.C.A. § 3500, 
et. seq. (West 2002).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependents' Educational Assistance under 38 
U.S.C., Chapter 35 is denied.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



